Name: 93/513/EEC: Council Decision of 21 September 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  animal product;  agricultural policy;  taxation
 Date Published: 1993-09-25

 Avis juridique important|31993D051393/513/EEC: Council Decision of 21 September 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC Official Journal L 240 , 25/09/1993 P. 0047 - 0047COUNCIL DECISION of 21 September 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC(93/513/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat (1), and in particular Article 2 (1) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/408/EEC (2) imposes time limits on the application of some of those provisions; Whereas the application of the abovementioned provisions should be extended until 31 December 1993 so that an in-depth study can be made of all the arrangements relating to fees; whereas reference should be made in this respect to the proposal for a Council Directive amending Directive 85/73/EEC (3) and Directive 92/116/EEC of 17 December 1992 and amending and consolidating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (4); Whereas it appears necessary to make a temporary derogation from the rules for conversion into national currencies of the amounts fixed in ecus on the grounds of the disturbances occuring in the European Monetary System; Whereas certain provisions of Decision 88/408/EEC should be amended as a result of the adoption of Directive 91/497/EEC of 29 July 1991 amending and updating Directive 64/433/EEC on health problems affecting intra-Commuity trade in fresh meat to extend it to the production and marketing of fresh meat, and amending Directive 72/462/EEC (5), and Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (6), HAS ADOPTED THIS DECISION: Article 1 Decision 88/408/EEC shall be amended as follows: 1. in Article 2 (3), the part of the sentence which reads: 'Until 30 September 1993, and without prejudice to invoking the possibility offered by Article 2 (2) of Directive 85/73/EEC,' is hereby replaced by: 'Until 31 December 1993, and without prejudice to invoking the possibility offered by Article 2 (2) of Directive 85/73/EEC,'; 2. in Article 2 (4), the part of the sentence which reads: 'Until 30 September 1993' is hereby replaced by: 'Until 31 December 1993'; 3. in Article 2 (5), the part of the sentence which reads: 'Until 30 September 1993' is hereby replaced by: 'Until 31 December 1993', 4. in Article 9, the second paragraph shall be replaced by the following: 'However, until 31 December 1993, the conversion rate to be adopted shall be that in force on 1 September 1992'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 September 1993. For the Council The President A. BOURGEOIS (1) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 88/409/EEC (OJ No L 1945, 22. 7. 1988, p. 28). (2) OJ No L 194, 22. 7. 1988, p. 24. (3) OJ No C 325, 14. 12. 1991, p. 21. (4) OJ No L 62, 15. 3. 1993, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 69. Directive as amended by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1). (6) OJ No L 373, 31. 12. 1990, p. 1. Directive as last amended by Directive 92/438/EEC (OJ No L 343, 25. 8. 1992, p. 27).